 


113 HR 1254 IH: Auto Enroll Repeal Act
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1254 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2013 
Mr. Hudson (for himself and Mr. Pittenger) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To repeal a requirement that new employees of certain employers be automatically enrolled in the employer’s health benefits plan. 
 
 
1.Short titleThis Act may be cited as the Auto Enroll Repeal Act. 
2.RepealSection 18A of the Fair Labor Standards Act (29 U.S.C. 218a), as added by section 1511 of the Patient Protection and Affordable Care Act, is repealed. 
 
